Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1, 5-6, 20, 24-26, 29-38 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
In addition, it would not make logical sense for when a user wanted to preview how a clause applies to the products (ex., exclude Brand X Shower Curtains) that the preview would still display Brand X Shower Curtains. What would be the point of the preview?
Therefore, it appears that what paragraph [0037] is stating is that the preview feature is available regardless of whether an Include or Exclude was selected in relationship control 426. This is how the examiner will currently interpret the claim and what is currently stated in claim 34 constitutes new matter because it is not supported by paragraph [0037].

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 33 recites the limitation "the selection clause".  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the selection clause".  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the products retrieved".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 20, 24-26, 29-38 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method and a system.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
form a product selection clause based on a product attribute value and in the alternative based on a previously defined rule;

Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
retrieving product content for products using a rule assigned to a webpage;
providing a user interface with a rule preview area containing the product content and with controls to form a product selection clause based on a product attribute value and in the alternative based on a previously-defined rule;
providing a preview control on the user interface and receiving a selection of the preview control;
in response to selection of the preview control, using the product selection clause to retrieve separate respective page content for each of a plurality of products;
displaying the retrieved separate respective page content on the user interface in a clause preview area separate from the rule preview area;
providing a relationship control that allows selection of including products identified by the clause in the retail webpage and in the alternative allows 
displaying the retrieved separate respective content on the user interface when the relationship control has been used to exclude products identified by the clause from the retail webpage (claim 20)
displaying the retrieved separate respective content on the user interface when the relationship control has been used to exclude products identified by the clause from the retail webpage (claim 20)
providing a user interface for constructing a rule that describes what products are to appear on a retail webpage, the user interface comprising a rule preview area containing products that would appear on the retail webpage based on a current state of the rule (claim 26)
displaying the retrieved page content with the clause of the rule in a clause preview area separate from the rule preview area (claim 26)
providing preview controls (claims 2-3, 21-22, 27-28)
providing a rule editing user interface… (claim 5, 24)
receiving modifications to the previously defined rule… (claim 5, 24)
providing a user interface … (claim 1, 20, 26)
a memory and processor (claim 26)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
In addition, the recitations of the additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, in claims 5, 20, and 30, the providing and receiving steps are additional limitations, while the applying step is directed to the abstract idea itself. But providing an interface and receiving modifications do not amount to an integration according to any one of the considerations above. As for claim 6, this claim is directed to the abstract idea itself and does not constitute an additional limitation. The same is true for claim 30. As for claims 31-32, the claims include additional limitations but the steps of “receiving a selection” do not amount to an integration according to any one of the considerations above. Finally, as for claims 33-38, the steps of further defining what the provided controls comprise, 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
retrieving product content for products using a rule assigned to a webpage;
providing a user interface with a rule preview area containing the product content and with controls to form a product selection clause based on a product attribute value and in the alternative based on a previously-defined rule;
providing a preview control on the user interface and receiving a selection of the preview control;
in response to selection of the preview control, using the product selection clause to retrieve separate respective page content for each of a plurality of products;
displaying the retrieved separate respective page content on the user interface in a clause preview area separate from the rule preview area;
providing a relationship control that allows selection of including products identified by the clause in the retail webpage and in the alternative allows 
displaying the retrieved separate respective content on the user interface when the relationship control has been used to exclude products identified by the clause from the retail webpage (claim 20)
displaying the retrieved separate respective content on the user interface when the relationship control has been used to exclude products identified by the clause from the retail webpage (claim 20)
providing a user interface for constructing a rule that describes what products are to appear on a retail webpage, the user interface comprising a rule preview area containing products that would appear on the retail webpage based on a current state of the rule (claim 26)
displaying the retrieved page content with the clause of the rule in a clause preview area separate from the rule preview area (claim 26)
providing preview controls (claims 2-3, 21-22, 27-28)
providing a rule editing user interface… (claim 5, 24)
receiving modifications to the previously defined rule… (claim 5, 24)
providing a user interface … (claim 1, 20, 26)
a memory and processor (claim 26)
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 20, 24-26, 29-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott (US 7,996,282).

Referring to Claim 1, Scott teaches a computer-implemented method comprising:
retrieving product content for products using a rule assigned to a webpage (see Scott Fig. 2, a search rule 62 for “Women’s Shoes” to display women’s shoes);
providing a user interface (see Scott Fig. 2) with a rule preview area (see Scott Fig. 2 item 124) containing the product content (see Scott Fig. 2 item 126, a list of shoe brands) and with controls to form a product selection clause based on a product attribute value and in the alternative based on a previously defined rule (see Scott Fig. 2 item 110, a checkbox control for each shoe brand);
providing a preview control on the user interface and receiving a selection of the preview control (see Scott Fig. 2 item 110 and Col. 13 lines 19-47, a checkbox control for each shoe brand which initiates or narrows a product search);
in response to selection of the preview control, using the product selection clause to retrieve separate respective page content for each of a plurality of see Scott Col. 13 lines 19-47, when a product selection tool is selected, such as a brand filter, a search is initiated or the results are narrowed from all brands to a narrower set of brands, reflecting the current search or sort criteria entered);
displaying the retrieved separate respective page content on the user interface in a clause preview area separate from the rule preview area (see Scott Col. 13 lines 19-47 and Fig. 5, a brand view 129 is selected and displays products matching the selected brands of shoes in the right half of the screen, which is separate from the rule preview area 124 as shown in figure 2);

	Referring to Claim 5, Scott teaches the computer-implemented method of claim 4 further comprising: providing a rule editing user interface that allows a second previously defined rule to be modified, receiving modifications to the second previously defined rule through the rule editing user interface, applying the received modifications to the second previously defined rule so that all rules that use the second previously defined rule are modified (see Scott Fig. 3 and Col. 13 line 59 to Col. 14 line 7, the user can change one or more of the user’s selections causing the system re-filter the items; also see Col. 15 lines 5-52).

	Referring to Claim 6, Scott teaches the computer-implemented method of claim 1 further comprising preventing the previously defined rule from being deleted if at least 

	Referring to Claim 20, Scott teaches a method comprising:
providing a user interface (see Scott Fig. 2) that allows selection of a product attribute value and in the alternative allows selection of a previously-defined rule (see Scott Fig. 2 item 124, a brand box for selection and un-selection of a shoe brand; also see Scott Col. 13 line 59 to Col. 14 line 7, the user can change one or more of the user’s selections causing the system re-filter the items) for inclusion in a clause for a rule under construction (see Scott Fig. 2 item 128, the currently selected brands 128), wherein the rule under construction establishes which products appear on a retail webpage (see Scott Fig. 2 item 128, the currently selected brands 128 is set to viewing all brands and according to column 13 liens 19-47, the product selection tools control which products appear on the webpage);
providing a relationship control that allows selection of including products identified by the clause in the retail webpage and in the alternative allows selection of excluding products identified by the clause from the retail webpage (see Scott Fig. 2 item 110 and Col. 13 lines 19-47, a checkbox control for each shoe brand to narrow the search from “all brands” to a subset of shoe brands, such as those depicted in figure 5 for Bandolino, Bill Bass, and Bruno Magli
providing a preview control on the user interface (see Scott Fig. 2 item 110 and Col. 13 lines 19-47, a checkbox control for each shoe brand which initiates or narrows a product search);
receiving a selection of the preview control (see Scott Col. 13 lines 19-47, the user selects the product selection tool brand filter) and in response:
using the clause to retrieve separate respective content for each of a plurality of products (see Scott Col. 13 lines 19-47, when a product selection tool is selected, such as a brand filter, a search is initiated or the results are narrowed from all brands to a narrower set of brands, reflecting the current search or sort criteria entered);
displaying the retrieved separate respective content on the user interface when the relationship control has been used to exclude products identified by the clause from the retail webpage (see Scott Col. 13 lines 19-47 and Fig. 5, a brand view 129 is selected and displays products matching the selected brands of shoes in the right half of the screen, which is separate from the rule preview area 124 as shown in figure 2 and the results include Bandolino, Bill Blass, and Bruno Magli brands but not Bite and Bongo brands)

	Referring to Claim 24, Scott teaches the method of claim 20 further comprising: providing a rule editing user interface that allows a second previously defined rule to be modified, receiving modifications to the second previously defined rule through the rule editing user interface, applying the received modifications to the second previously see Scott Fig. 3 and Col. 13 line 59 to Col. 14 line 7, the user can change one or more of the user’s selections causing the system re-filter the items; also see Col. 15 lines 5-52).

	Referring to Claim 25, Scott teaches the method of claim 20 further comprising preventing the previously defined rule from being deleted if at least one rule uses the previously defined rule. The examiner notes that this is a conditional statement and therefore given little to no patentable weight.

	Referring to Claim 26, Scott teaches a system comprising:
a memory and a processor (see Scott Fig. 1) performing steps comprising:
providing a user interface (see Scott Fig. 2) for constructing a rule (see Scott Fig. 2 item 80, a set of product selection tools) that describes what products are to appear on a retail webpage (see Scott Col. 13 lines 19-47, the product selection tools initiate or narrow a search a product search and the display is updated in real time to reflect the current search or sort criteria entered), the user interface comprising a rule preview area containing products that would appear on the retail webpage based on current state of the rule (see Scott Fig. 2 item 124 and 128, a brand filter area which shows which brands of shoes have been selected);
receiving an indication that a previously-defined rule displayed on the user interface was selected for inclusion in a clause of the rule (see Scott Fig. 2, 5 and Col. 13 lines 59 to Col. 14 line 7, a user can select and un-select product criteria, such as brands, so a user in figure 5 can re-select brands Bandolino, Bill Bass, and Bruno Magli);
receiving a selection of a preview control displayed in the user interface (see Col. 13 lines 19-47, a product selection tool is selected, such as a brand filter, selecting a specific brand);
in response to the selection of the preview control, retrieving separate respective page content for each of a plurality of products identified by the previously-defined rule (see Scott Col. 13 lines 19-47, when a product selection tool is selected, such as a brand filter, a search is initiated or the results are narrowed from all brands to a narrower set of brands, reflecting the current search or sort criteria entered);
displaying the retrieved page content with the clause of the rule in a clause preview area separate from the rule preview area (see Scott Col. 13 lines 19-47 and Fig. 5, a brand view 129 is selected and displays products matching the selected brands of shoes in the right half of the screen, which is separate from the rule preview area 124 as shown in figure 2);

	Referring to Claim 29, Scott teaches the system of claim 26 wherein multiple different rules can use a same previously defined rule (see Scott Fig. 3).

	Referring to Claim 30, Scott teaches the system of claim 29 wherein the processor performs further steps comprising: providing a rule editing user interface that allows a second previously defined rule to be modified, receiving modifications to the see Scott Fig. 3 and Col. 13 line 59 to Col. 14 line 7, the user can change one or more of the user’s selections causing the system re-filter the items; also see Col. 15 lines 5-52).

Referring to Claim 31, Scott teaches the method of claim 1 further comprising:
receiving a selection of the control to form the product selection clause based on a product attribute value (see Scott Fig. 3 and Col. 13 lines 19-47);
wherein each of the plurality of products has the attribute value (see Scott Col. 14 lines 22-40).

Referring to claim 32, Scott teaches the method of claim 1 further comprising:
receiving a selection of the control to form the product selection clause based on a previously defined rule (see Scott Col. 7 lines 27-39 and Col. 13 lines 19-47);
wherein each of the plurality of products is identified through the previously defined rule (see Scott Col. 14 lines 22-40).

Referring to Claim 33, Scott teaches the method of claim 1 wherein the controls to form the product selection clause include a relationship control that determines whether the page content for the plurality of products retrieved using the selection clause are to be included in the webpage or excluded from the webpage (see Scott Fig. 2 item 110, the checkbox is a relationship control and determines whether the webpage is to include the brand or not).

Referring to Claim 34, Scott teaches the method of claim 33 wherein the retrieved separate page content displayed in the clause preview area is the same when the relationship control indicates that the products retrieved using the selection clause are to be included in the webpage as when the relationship control indicates that the products retrieved using the selection clause are to be excluded from the webpage (see Scott Fig. 2-5, regardless of whether a brand is selected or excluded according to the settings, the preview area on the right half of the screen still exists).

Referring to Claim 35, Scott teaches the method of claim 1 wherein the clause preview area comprises an add clause control, wherein when the add clause control is selected, the rule assigned to the webpage is modified to form a modified rule and the product content displayed in the rule preview area is modified based on the modified rule (see Scott Fig. 2 and 5).

Referring to Claim 36, Scott teaches the system of claim 26 wherein the processor performs a further step comprising receiving an indication that the products identified by the previously defined rule are to be excluded from the products that appear on the retail webpage (see Scott Fig. 2 item 110, selecting the a brand includes the brand and not selecting a brand doesn’t include the brand).

see Scott Fig. 5).

Referring to Claim 38, Scott teaches the system of claim 26 wherein the processor performs a further step comprising displaying an add clause control, receiving a selection of the add clause control, creating a new current state of the rule, and changing the products in the rule preview area (see Scott Fig. 2 and 5).

Response to Arguments
I.	Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 has been considered. The applicant respectfully argues that Data Engine Technologies stands for the proposition that a consumer’s bad memory is a technological problem.
The examiner respectfully disagrees. The improvement in Data Engine Technologies was a better three-dimensional spreadsheet and a three-dimensional spreadsheet is technology whereas a consumer’s bad memory is not a technological problem.
In the present application, the applicant is claiming a way to filter product data for display on a screen for a user. But a product filter is not technology for purposes of 35 U.S.C. 101. Instead, it is a business process and unlike the filter found in BASCOM. Furthermore, the alleged improvements discussed in paragraphs [0030]-[0032] of the specification are not found in the claims.
For these reasons, the applicant’s arguments are not persuasive.
II.	The remainder of the applicant’s arguments are directed at newly amended limitations which have been fully addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684